jFish, J.
1. There was no merit. in the ground of the motion for anew trial based on alleged newly discovered evidence, as such evidence was merely cumulative, and the accused made no effort whatever to have it upon the trial, though knowing of its existence prior thereto.
2. That a juror’s name is not on the jury-list or in the jury-box is not cause for a new trial; being an objection propter defectum, it should be discovered and urged before verdict. Brown v. State, 105 Ca. 640, and cases cited.
5. An assignment of error upon the refusal of the court to rule out certain evidence should specify the ground upon which the motion to rule out was based. Merely assigning reasons in a motion for a new trial why the evidence should have been ruled out will not suffice, it not appearing that such reasons were presented to the court when the motion to rule out was made.
4. Upon the trial of two persons charged with murder itwas competent to show that shortly after the homicide one of the accused said “ he had killed a fellow,” and that the other said “he had killed a negro,” it appearing that the person alleged to have been killed was a negro.
6. There was evidence authorizing the charge to the effect th'at if the accused acted together, having for their common purpose the intent to take the life of the person killed, then each would be responsible for the act of the other in carrying out such common purpose.
6. The court fairly stated the contentions of the State and the accused; the evidence warranted the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent, and Candler, J., not presiding.